EXHIBIT 10.84




AGREEMENT

This Agreement (the “Agreement”) is made and entered into as of December 6,
2006, by and between Perry Ellis International, Inc., a Florida corporation, for
itself and its designee, (the “Buyer”) and Parlux Fragrances, Inc., a Delaware
corporation (the “Seller” and together with Buyer, the “Parties”).

RECITALS

A.      On March 14, 1983, Buyer entered into that certain license agreement (as
amended, the “License Agreement”) with Parfums Stern-PE, Inc., pursuant to which
Buyer granted to Parfums Stern-PE, Inc. the sole and exclusive license and
authorization during the term of the License Agreement to use the Licensed Marks
in the Territory upon, and in connection with and/or in relation to Licensed
Products made by or for Licensee, including without limitation, the right to the
sole and exclusive manufacture and distribution of Licensed Products in the
Territory.  

B.      Seller is the successor-in-interest to Sanofi Beaute, Inc., which was
the successor-in-interest to Parfums Stern-PE, Inc., under the License
Agreement, and accordingly, Seller now has the sole and exclusive license and
authorization during the term of the License Agreement to use the Licensed Marks
in the Territory upon, and in connection with and/or in relation to Licensed
Products made by or for Licensee, including without limitation, the right to the
sole and exclusive manufacture and distribution of Licensed Products in the
Territory.

C.      Seller wishes to relinquish all Seller’s rights, title and interest to
and under the License Agreement, relating to and in connection with Licensed
Product, and assign and transfer to Buyer all inventory of Licensed Products
held by Seller, and Buyer wishes to acquire such rights, title and interest on
the terms and conditions specified in detail below.

D.      Capitalized terms used herein but not defined shall have the meaning
ascribed to such terms in the License Agreement.  




 

 

 










--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1.     Sale and Purchase of Assets.  Upon execution of this Agreement, Seller
shall sell, assign, transfer, convey and deliver to Buyer, or cause to be sold,
assigned, transferred, conveyed and delivered to Buyer, and Buyer shall
purchase, acquire and accept from Seller all of Seller’s right, title and
interest in (i) all non-fulfilled sales orders relating to, or in connection
with, Licensed Product (the “Sales Orders”), (ii) all non-fulfilled purchase
orders relating to, or in connection with, Licensed Product (the “Purchase
Orders”) (iii) all inventory and promotional supplies of Licensed Products ( the
"Inventory") , (iv) all formula rights, patents, domain names and molds relating
to, or used in connection with, Licensed Product (the “Intangibles”), (v) all
Seller’s archives, artwork, promotional supplies, and development and design
work relating to, or in connection with Licensed Product (the “Designs”), and
(vi)  the Licensed Marks (all rights, title and interest in (i) Sales Orders,
(ii) Purchase Orders, (iii) all Inventory of Licensed Products, (iv)
Intangibles, (v) the Designs, (vi) and  the Licensed Marks are hereinafter
collectively referred to as the “Assets”).  

2.     Initial Payment.  In consideration for the Assets, simultaneously with
the execution of this Agreement, Buyer shall pay, in immediately available
funds, (i) $42 million to Seller to an account designated by Seller, for Assets
other than the Assets consisting of the Inventory of Licensed Products, and (ii)
$18 million to Seller to an account designated by Seller as partial payment for
Inventory of Licensed Products; [provided, however, in the event that all liens
on the Assets, including those liens in favor of GMAC (as defined below) have
not been released and those certain collateral access agreements between Seller
and, each of, GMAC, Gredel Properties, LLC and Port 95-2, Ltd. have not been
received on the Effective Date, such $18 million payment shall not be payable
until Buyer receives satisfactory evidence that all such liens have been
released and the collateral access agreements have been executed and delivered
to the satisfaction of Buyer].  The Parties shall execute and deliver, on the
date hereof, a bill of sale and such other documents reasonably requested in
connection with the sale of the Inventory




 

- 2 -

 










--------------------------------------------------------------------------------

of Licensed Products to Buyer.  Any remaining amounts will be paid as set forth
in Paragraph 4 (c) and (d) of this Agreement. There will be no royalties due or
payable by Seller to Buyer in connection with the sales of Assets to Buyer.

3.     Termination of Rights under the License Agreement.  Pursuant to Section
17(a) of the License Agreement, the Parties mutually agree that all rights of
Seller under the License Agreement are hereby terminated effective immediately
upon execution of this Agreement and receipt by Seller of the monies referred to
in Paragraph 2 (i) and (ii) of this Agreement.  From and after the date hereof
(the “Effective Date”), other than continuing as Buyer’s agent for the
manufacture, sale and distribution of the Inventory of Licensed Products as set
forth in Paragraph 4 of this Agreement, Seller shall have no further use of, or
any other rights to, Licensed Products or the Licensed Marks or any mark
confusingly similar thereto and shall immediately cease and terminate any such
use and take all such actions as are necessary or appropriate to terminate any
and all of such rights.

4.     Delivery of Inventory and Agency.  

(a)     At the conclusion of business on December 5, 2006, Seller shall close
its books with regard to the Inventory of Licensed Products and shall not sell
or dispose of Licensed Products other than as set forth herein.  On the
Effective Date, Seller shall provide Buyer a report that includes and details,
as of the Effective Date, (i) the Inventory, (ii) Sales Orders and (iii)
Purchase Orders, all of which relate to Licensed Products.  Buyer and Seller
acknowledge and agree that, from the Effective Date, (i) Buyer shall be entitled
to receive all proceeds from, and relating to, the sales of Licensed Products
sold or disposed of by Seller (ii) all Inventory of Licensed Product is owned
solely and exclusively by Buyer, any and all sales of the Inventory of Licensed
Product are made directly by Buyer to the buyers of such Inventory and title to
such Inventory never passes to Seller, (iii) Buyer shall be vested with good and
marketable title to the Assets free and clear of any encumbrances, claims and
indebtedness, except for the lien of GMAC, Commercial Credit LLC ("GMACCC
LIEN"), which shall be released on the Effective Date as set forth in that
Letter Agreement (the "GMACCC LETTER") dated on or about the date




 

- 3 -

 










--------------------------------------------------------------------------------

hereof, among Seller, Buyer and GMACCC (Exhibit J),  and (iv) neither title to
the Assets nor any other interest therein shall vest in or revert to Seller at
any time, or for any reason, whatsoever.  Within fifteen (15) days of the
Effective Date, Seller shall deliver all Designs to Buyer.  Buyer shall give
Seller at least five (5) business days advance written notice of the date
selected as the Inventory Transfer Date.

(b)     From the Effective Date through a date to be determined by Buyer, which
date shall be no later than December 31, 2006 (the “Inventory Transfer Date” and
such period, the “Transition Period”), Seller shall act as Buyer’s agent for the
manufacturing, receipt, packaging, shipping and order processing for Licensed
Products, and in such capacity as agent, continue to manage and dispose of stock
and the Inventory on normal business terms consistent with past practice until
the Inventory Transfer Date.  Seller shall send invoices to buyers of the
Inventory of Licensed Products in the name of Buyer and such invoices shall (i)
only bill for and include Licensed Product and (ii) instruct that all payments
for such Licensed Product be paid directly to the account of Buyer at Supreme
International, P.O. Box 277017, Atlanta, GA 303840-7017.  During the Transition
Period, Seller shall consult with Buyer regarding and in connection with  (i)
all sales of Licensed Products and shall obtain prior approval from Buyer before
fulfilling any orders for Licensed Products not included in the Sales Orders in
effect on the Effective Date, and (ii) the manufacturing of Licensed Products
and shall obtain prior approval from Buyer before placing any orders relating to
the manufacture of Licensed Products.  In addition, Seller shall prepare and
deliver to Buyer daily reports regarding the Inventory, purchase orders, sales
orders, packaging, sales and shipping, and such other information reasonably
requested by Buyer, in connection with Licensed Product.  During the Transition
Period, Seller shall (i) permit Buyer to have access to all locations where the
Inventory of Licensed Products resides for any reason deemed necessary by Buyer
including, but not limited to, to conduct a physical audit of the Inventory,
(ii) facilitate Buyer’s access to all third parties that hold the Inventory and
(iii) assist in transitioning inventory from suppliers, distributors and
fragrance houses to Buyer.  For the avoidance of doubt, during the Transition
Period, Seller shall not have the right to dispose of any




 

- 4 -

 










--------------------------------------------------------------------------------

stock or inventory of Licensed Products to any person other than in its agency
capacity as set forth above and Buyer does not consign such stock or inventory
to Seller for any period, or for any purpose, whatsoever.  

(c)     On the Inventory Transfer Date, Seller shall (a) perform a physical
count of the Inventory of Licensed Products at all locations where the value of
such Licensed Products exceeds $50,000; provided, however, if the total
cumulative value of such Inventory of Licensed Products at locations where a
physical count is not performed exceeds $300,000 then the Seller shall perform a
physical count of the Inventory of Licensed Products at all locations where the
value of such Licensed Products exceeds $10,000 and (b) provide Buyer with a
final report (the “Inventory Report”) setting forth (i) the physical count of
finished Licensed Products as of the Effective Date, including Licensed Products
at those locations where physical counts were not performed, (ii) finished
product in transit as of the Effective Date, (iii)  finished Licensed Products
sold during the Transition Period, (iv) all finished Licensed Products received
by Seller during the Transition Period, (v) physical count of raw materials and
components in production or in transit with respect to Licensed Product as of
the Effective Date, (vi) raw materials and components in production or in
transit with respect to Licensed Product that are utilized during the Transition
Period, and (vii) raw materials and components in production or in transit with
respect to Licensed Product received by Seller during the Transition Period.
 After the delivery of the Inventory Report and on the Inventory Transfer Date,
Seller shall, unless otherwise directed by Buyer, deliver to Buyer at Buyer's
sole expense using a trucking company designated by Buyer, at a location
designated by Buyer, all inventory of Licensed Products (the “Inventory
Transfer”).  Buyer shall have the authority and right to physically audit the
inventory of Licensed Product prior to the authorization of the Inventory
Transfer.  Within thirty (30) days of the Inventory Transfer, the following
amounts shall be paid: (i) $3 million in the event the Inventory True-Up Price
defined below is $21 million or greater, less any final royalty payment due
Buyer from Seller for the period of October 1, 2006 through the Effective Date,
or (ii) in the event the Inventory True-Up Price is between $18 and $21 million,
an amount calculated as the Inventory




 

- 5 -

 










--------------------------------------------------------------------------------

True-Up Price of the Inventory less $18 million, less any final royalty payment
due Buyer from Seller for the period of October 1, 2006 through the Effective
Date; provided, however, to the extent that the Inventory True-Up Price is less
than $18 million, Seller shall pay in immediately available funds, an amount
calculated as $18 million less the Inventory True-Up Price.

(d)     No later than the twentieth (20th) day following the Inventory Transfer
Date (the “Inventory Review Date”), Buyer shall prepare and deliver to Seller a
report (the “Inventory True-up Report”) setting forth Buyer’s calculation of the
dollar value of all raw materials and components in production or in transit
with respect to Licensed Product and the Inventory (the “Inventory True-Up
Price”). The calculation shall include for the benefit of Buyer a reduction for
damaged merchandise which shall be separately itemized.  If the Inventory
True-up Report reflects that any amount is owed Seller pursuant to 4(c) above,
Buyer shall within 10 days  pay such amount to Seller. Seller shall have three
(3) business days to dispute any amounts on the Inventory True-up Report;
provided, however, that Seller shall notify Buyer of the amount in dispute, and
provide an explanation of why the amount is in dispute.  In the event of such a
dispute, the Parties shall attempt to reconcile their differences within five
(5) business days of Buyer’s receipt of notification of dispute, and any
resolution by them as to any disputed amounts shall be final and binding on the
Parties.  

5.     Transition of License Agreement. Seller shall cooperate with Buyer in
transitioning, to Buyer or its designee, (i) Licensed Products, (ii) the
Licensed Marks, (iii) the Intangibles, and (iv) the distributor agreements,
written and oral, listed on Exhibit A hereof.  Without limiting the foregoing,
Seller shall (i) provide all financial information relating to the License
Agreement and Licensed Products, (ii) within 60 days of the Effective Date,
assist Buyer to the extent possible, in order that Buyer may at it sole cost,
obtain audited financials statements with regard to Buyer’s portion of Seller’s
business as of and for the three years ended March 31, 2004, 2005 and 2006, and
as of and for the 6 months ended September 30, 2006, (iii) assist Buyer in
obtaining from third parties information relating to Licensed Products, the
License Agreement and Intangibles, including facilitating and obtaining such
information from distributors, buyers




 

- 6 -

 










--------------------------------------------------------------------------------

and fragrance houses, (iv) respond to reasonable inquiries and requests for
information regarding the manufacture, production and distribution of  Licensed
Products, and (v) together with Buyer, notify all manufacturers, vendors,
suppliers, and distributors listed on Exhibits A and B hereof of Buyer’s
acquisition of all rights, title and interest in the Assets.

6.     Indemnification.  

(a)     Seller's Indemnity.  Seller shall be financially responsible for and
shall defend, indemnify and hold Buyer harmless from the following claims (the
“Seller's Indemnifiable Claims”):  (i) all returned Licensed Products received
by Seller prior to March 31, 2007 which were sold and delivered by Seller prior
to the Effective Date, (ii) chargeback claims and related administrative service
fees for Licensed Products sold by Seller prior to the Effective Date, (iii)
customer, supplier, vendor and manufacturer claims that arose prior to the
Effective Date and received no later than one (1) year from the Effective Date,
(iv) claims received within one (1) year of the Effective Date for
indemnification under Section 14 of the License Agreement arising out of alleged
defects in Licensed Products sold by Seller or its distributors, (v) claims by
third parties relating to the execution of this Agreement and the transactions
contemplated hereby, and (vi) claims and liabilities arising from Seller’s
actions prior to the Effective Date under or in respect of the Assigned
Agreements defined below regardless of when such claims and liabilities accrue.
 Buyer shall afford Seller the opportuntity to defend at Seller’s cost, all such
claims, with counsel reasonably acceptable to Buyer, and will not settle or
conmprise any such claims without Seller's prior written consent, which consent
will not be unreasonably withheld. Seller shall pay all Seller’s Indemnifiable
Claims promptly upon the receipt of a written invoice for the same and shall pay
all costs and expenses, including, without limitation, reasonable attorney’s
fees, arising from or related to the defense of any Seller’s Indemnifiable
Claim.

(b)     Buyer's Indemnity.  Buyer shall be financially responsible for and shall
defend, indemnify and hold Seller harmless from the following claims ("Buyers
Indemnifiable Claims”): (i) claims relating to Seller's actions as Buyer's agent
during the Transition Period; provided, however, Seller shall not be indemnified
for claims resulting from (a) Seller’s actions




 

- 7 -

 










--------------------------------------------------------------------------------

that are not specifically permitted under the terms of this Agreement or taken
at the direction of an authorized officer of Buyer, and (b) claims arising from
Sellers gross negligence, willful misconduct or bad faith; (ii) any claims
relating to defects in Licensed Products arising after the Effective Date, and
(iii) any claims relating to the infringement of the Licensed Marks arising from
Seller’s authorized use of the Licensed Marks pursuant to the License
Agreements.  

7.     Agreements.  Upon execution of this Agreement, Buyer shall assume only
those written and oral agreements listed on Exhibit C hereof that are used by
Seller in connection with the manufacture, storage, distribution, design and
development of Licensed Products (the “Assigned Agreements”), and agrees to pay,
perform and discharge all liabilities accruing after the Effective Date and
shall defend, indemnify and hold Seller harmless in regard to such liabilities
which arise after the Effective Date.  The Parties acknowledge that the Seller
shall not assign and Buyer shall not assume Seller's trade payables and
receivable in existence as of the Effective Date relating to the Licensed
Products and Inventory unless specifically identified on Exhibit C. Seller shall
use its best efforts to assign the Assigned Agreements to Buyer.  For the
avoidance of doubt, other than the agreements specifically listed on Exhibit C
hereof, Buyer shall not and does not assume, agree to pay, perform or discharge
or otherwise have any responsibility for or any liability arising from, under or
relating to any agreement, written or oral, used by Seller in connection with
the manufacture, storage, distribution, design and development of Licensed
Products.  

8.     Formulas, Patents, Domain Names and Molds.  Upon execution of this
Agreement, Seller shall assign to Buyer all Intangibles listed on Exhibit D
hereof and shall take all steps necessary to facilitate the assignment of the
Intangibles, including obtaining any necessary third party approvals, consents
or assignments.

9.     Future Sale of Assets.  In the event Buyer, within six (6) months of the
Effective Date, sells any or all of the Assets, other than the Inventory of
Licensed Products, to a non-affiliate entity for consideration in excess of $42
million (the "Excess Consideration"), Buyer shall pay to Seller 50% of such
Excess Consideration said payment to be paid within fifteen (15)




 

- 8 -

 










--------------------------------------------------------------------------------

days of the closing of such transaction.  For the avoidance of doubt, for the
purposes of this Paragraph 9, a sale of any or all of the Assets shall not
include the license of the Licensed Marks by Buyer.

10.     Mutual Release.  Simultaneous with the execution of this Agreement, the
parties shall execute mutual general release in the form annexed hereto as
Exhibit I which shall become effective on the Effective Date. Said releases
shall release any and all claims, counterclaims, remedies, causes of action,
defenses, liens, judgments and interests of any kind or nature whatsoever,
including attorneys’ fees and costs, whether known or unknown, asserted or yet
to be asserted, arising out of or related to the License Agreement against the
Parties, their officers, directors, employees, agents, affiliates; provided,
however, the release shall not affect any claim by one party against the other
(i) arising from, under or relating to this Agreement (including indemnification
for any costs or losses incurred in connection with any litigation or claims
arising from or relating to this Agreement), and (ii) under Section 14 of the
License Agreement arising out of alleged defects in Licensed Products sold by
Seller or its distributors.  The mutual release shall not release Seller from
claims arising under the License Agreement for any final royalty payment due
Buyer from Seller for the period October 1, 2006 through the Effective Date.  

11.     Representations and Warranties.  Each of the Parties represents,
covenants, warrants and agrees that, as of the Effective  Date, (i) it has all
requisite corporate, partnership, or limited liability company power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby, and to perform its obligations hereunder (ii) it is duly
organized, validly existing and in good standing under the laws of its state of
organization and it has the requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and (iii) the execution
and delivery of this Agreement and the performance of its obligations hereunder
have been duly authorized by all necessary corporate, partnership or limited
liability company action on its part and each party shall deliver to the other
simultaneous with the execution of this Agreement, written confirmation of such
authority,   




 

- 9 -

 










--------------------------------------------------------------------------------

Seller represents, covenants and warrants that, to the best of its knowledge and
belief, as of the Effective Date, (i) Exhibit B hereof lists all written and
oral agreements to which Seller is a party in connection with the manufacture,
storage, distribution, design and development of Licensed Products, (ii) Exhibit
A hereof lists all distributor agreements, oral and written, (iii) Exhibit D
hereof lists all Intangibles held or used by Seller or any third party relating
to, or in connection with, Licensed Products and all such Intangibles shall be
assigned to Buyer, (iv) other than as set forth on Exhibit E hereof, Seller has
not assigned, transferred or subleased any of its rights, title and interest to
and under the License Agreement to any third party, (v) Exhibit F hereof lists
all fragrance houses, liner suppliers, label suppliers, bottle suppliers, pump
suppliers, canister suppliers, packaging companies and shipping companies, and
all other companies, used by Seller in connection with the manufacture and
distribution of Licensed Products, (v) Exhibit G hereof sets forth any and all
indebtedness owed, by Seller, to any third party relating to, or in connection
with, Licensed Product except for payables incurred in the ordinary course of
business, (vi) Exhibit H hereof is a true and correct copy of the legal opinion
provided to Seller and being relied upon by Buyer and Seller opining that Seller
does not need shareholder approval to execute this Agreement, (vii) all Licensed
Product received by Buyer pursuant to the Inventory Transfer shall have a shelf
life of at least three (3) years from the Inventory Transfer Date as long as
such items are stored in a manner similar to those used by Seller, (vii) all
Assets are transferred to Buyer with good and marketable title, unencumbered,
and free and clear of any and all liens except for the GMACCC Lien which shall
to be released as set forth in the GMACCC Letter.

12.     Legal Proceedings.  Notwithstanding Section 23 of the License Agreement,
any dispute arising out of, in connection with, or relating to the
implementation of this Agreement or the License Agreement shall not be submitted
to arbitration.  Each Party irrevocably consents to the jurisdiction of the
courts of the State of Florida and of the United States District Court for the
Southern District of Florida in any action arising out of, in connection with,
or relating to the implementation of this Agreement or the License Agreement.




 

- 10 -

 










--------------------------------------------------------------------------------

13.     Miscellaneous.  This Agreement represents the entire agreement between
the Parties with respect to the matters addressed herein and supersedes all
prior negotiations, representations, or agreements between the Parties, whether
oral or written, on the subject hereof.  This Agreement shall be binding on all
successors, administrators, executors, representatives and assigns of each of
the Parties.  This Agreement may not be amended, modified, altered or rescinded
except upon a written instrument designated as an amendment to this Agreement
and executed by the Parties.

14.     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall, collectively and separately, constitute one
and the same agreement.

15.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of laws of another jurisdiction.

16.     Specific Performance.  The Parties recognize and affirm that in the
event of breach by either Party of any of the provisions of this Agreement,
money damages would be inadequate and no adequate remedy at law would exist.
 Accordingly, the Parties agree that each Party shall have the right, in
addition to any other rights and remedies existing in its favor, to enforce its
rights and the obligations of the other Party under this Agreement not only by
an action or actions for damages, but also by an action or actions for specific
performance, injunction and/or other equitable relief in order to enforce or
prevent any violations of the provisions of this Agreement.

17.     Further Assurances.  At and after the Effective Date, from time to time,
at Buyer’s request, Seller shall execute and deliver such other instruments and
take such other actions as Buyer may reasonably request to more effectively put
Buyer in possession and control of all or any part of the Assets.  Seller shall
cooperate with Buyer to deliver such bills of sale, endorsements, assignments
and other good and sufficient instruments of conveyance and transfer (including
assignments of any intellectual property in recordable form), in form and
substance




 

- 11 -

 










--------------------------------------------------------------------------------

reasonably satisfactory to Buyer and its counsel, as are commercially reasonable
under the circumstances, to vest in Buyer good and valid title to the Assets
free and clear of any encumbrances.

18.     No Third Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any person other than the Parties hereto and their
respective successors and permitted assigns.  Notwithstanding the foregoing
sentence or any other provision of this Agreement to the contrary, Seller hereby
authorizes and consents to Buyer and any assignee of its rights hereunder,
collaterally assigning to any working capital lender of Buyer or any of its
affiliates, all right, title and interest in connection with the inventory of
Licensed Products or with respect to this Agreement or any of the other
agreements, documents, and instruments executed and/or delivered in connection
herewith, and agrees to execute and deliver in favor of such working capital
lender such acknowledgement and consent to Collateral Assignment of Acquisition
Agreements as such working capital lender may require.  

19.     Assign; Buyer Designee.  Buyer shall have the right to assign any and
all of its rights under this Agreement to one or more of its subsidiaries or
affiliates.  Buyer may appoint a subsidiary or affiliate, as its designee, to
perform any obligations of Buyer hereunder and to receive the benefit of the
performance by Seller of any of its obligations hereunder. Seller shall not have
the right to assign its rights under this Agreement.

20.     Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given if (and then
two business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth below:




If to Seller:

 

 

 

Parlux Fragrances, Inc.

 

3725 S.W. 30th Avenue

 

Fort Lauderdale, Florida 33312

 





- 12 -










--------------------------------------------------------------------------------





Attn:    Frank A. Buttacavoli

 

 

 

Copy: Mitchell R. Schrage, Esq.

Kasowitz, Benson, Torres & Friedman

1633 Broadway

New York, NY 10022

 

 




If to Buyer:

 

 

 

 

 

Perry Ellis International, Inc.

 

  

3000 N.W. 107th Avenue

 

 

Miami, Florida 33172

 

 

Attn:

George Feldenkreis

 

 

Cory Shade, Esq.

 

Either Party may also send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient.  Either Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other parties hereto notice in the manner herein set forth.

21.     Brokerages Fees; Certain Expenses.

(a)     Brokerage Fees.  The Parties agree that the only business broker/finder
with which either has dealt in regard to the subject tranaction is GLMAC and
Lucien Lallouz (collectively, the “Broker”) and Seller shall compensate such
entity pursuant to a separate written agreeement.

Seller agrees to indemnify and to hold Buyer harmless from, any claim or
liability for any fee, commission, compensation or other payment by any broker,
finder or similar agent who claims to have been, or who was in fact, engaged by
or on behalf of Seller in connection with the transactions contemplated by this
Agreement.  Buyer agrees to indemnify and to hold Seller harmless from, any
claim or liability for any fee, commission, compensation or other payment by




 

- 13 -

 










--------------------------------------------------------------------------------

any broker, finder or similar agent, other than Broker, who claims to have been,
or who was in fact, engaged by or on behalf of  Buyer in connection with the
transactions contemplated by this Agreement.

(b)     Certain Expenses.  Except as otherwise provided in this Agreement and
regardless of whether the transactions contemplated by this Agreement are
consummated, each Party agrees to pay all expenses, fees and costs (including,
without limitation, legal, accounting and consulting expenses) incurred by it in
connection with the transactions contemplated hereby.










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 

- 14 -

 










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




PARLUX FRAGRANCES, INC.




/s/     Frank A. Buttacavoli

                                                                                                                                      

By:

Frank A. Buttacavoli

 

Its:

Executive V.P./COO/CFO

 




PERRY ELLIS INTERNATIONAL, INC.




/s/     George Feldenkreis

                                                                                                                                      

By:

George Feldenkreis

 

Its:

Chief Executive Officer

 











 

- 15 -

 










--------------------------------------------------------------------------------

EXHIBIT A

LIST OF DISTRIBUTOR AGREEMENTS




See Exhibit A attached hereto





 

- 16 -

 










--------------------------------------------------------------------------------




EXHIBIT B

ORAL AND WRITTEN AGREEMENTS WITH MANUFACTURERS, VENDORS, AND SUPPLIERS




No oral or written agreements other than those included under Exhibit C





 

- 17 -

 










--------------------------------------------------------------------------------







EXHIBIT C

ASSIGNED AGREEMENTS




See Exhibit C attached hereto





 

- 18 -

 










--------------------------------------------------------------------------------




EXHIBIT D

LIST OF ALL FORMULAS, PATENTS, DOMAIN NAMES OR MOLDS




See Exhibit D attached hereto





 

- 19 -

 










--------------------------------------------------------------------------------







EXHIBIT E

ASSIGNED, TRANSFERRED OR SUBLEASED RIGHTS, TITLE AND INTEREST




Seller has not assigned, transferred or subleased any of its rights, title and
interest to and under the License Agreement to any third party.





 

- 20 -

 










--------------------------------------------------------------------------------




EXHIBIT F

LIST OF ALL FRAGRANCE HOUSES, SUPPLIERS, MANUFACTURERS, PACKAGERS AND SHIPPERS




See Exhibit F attached hereto





 

- 21 -

 










--------------------------------------------------------------------------------







EXHIBIT G

ANY AND ALL INDEBTEDNESS




None except for GMACCC Lien which will be release as of the Effective Date.





 

- 22 -

 










--------------------------------------------------------------------------------




EXHIBIT H

LEGAL OPINION




See Exhibit H attached hereto





 

- 23 -

 










--------------------------------------------------------------------------------




EXHIBIT I

MUTUAL GENERAL RELEASES




See Exhibit I attached hereto





 

- 24 -

 










--------------------------------------------------------------------------------




EXHIBIT J

GMACCC LETTER




See Exhibit J attached hereto








 

- 25 -

 








